DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the 35 U.S.C. 103 rejections have been overcome.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1-21 have been canceled; and claims 22-41 have been added.
Claims 22-41 are pending.
Effective Filing Date: 12/30/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim rejections. Examiner withdraws these claim objections.

35 U.S.C. 101 Rejections:
Applicant argues with respect to the newly amended claims. These arguments are moot in view of the 35 U.S.C. 101 rejection section below. Additionally, Applicant listed steps and stated that these elements describe a specific implementation that can be used together with the other elements of the claims to solve the technical and logistical problem of facilitating care of a patient on a maritime vessel movable on a body of water where a myriad of factors affect this. Examiner respectfully disagrees however. As the claims currently sit, they do not claim this specific implementation as the highlighted abstract idea may be performed reasonably by humans. The integration of the GPS data is not substantial enough to move past a mere recitation of a particular technological field. For example, the GPS data is being used at a broad level and could be replaced with manual tracking data to determine a distance between a vessel and a port. Also the coordination of care of the patient also does not actively rely on this GPS data, thus the real-time specifics of the location of the vessel do not appear to matter within the current claims as the granularity of a specific GPS coordinate is not a requirement of the current claims. Side note, the aggregating and synchronizing recited in the “a shoreside vessel management entity” limitation is not actively claimed.
Additionally, under Step 2A, Prong 2, Applicant believes that the claims as a whole recite a practical application of a judicial exception. Examiner respectfully disagrees for similar reasons above.
Applicant cited the Berkheimer memo. Examiner however did not use the Berkheimer analysis nor state that anything is well-understood, routine, or conventional.
Lastly, Applicant stated that Examiner’s determination of claim subject matter that does not include significantly more is only supported by the Fairwarning court decision. Applicant then argues that the claims should overcome the 101 based on having novel features that overcome the prior art. Examiner however respectfully disagrees. Fairwarning was used by Examiner to establish that the additional element of “system driven intelligence” generally linked the abstract idea to a particular technological field because its recitation does not go beyond a mere statement used to highlight that intelligence from a computer is used as opposed to intelligence from a human. 

35 U.S.C. 103 Rejections:
Applicant amended the claims to overcome the previous 103 rejections. Examiner accordingly withdraws these rejections. The presently amended claims are both novel and non-obvious with respect to any single piece of prior art or combination of prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites both a shoreside vessel management entity and an onboard vessel management entity which each contain a processing circuitry with a processor and memory. Some steps of claim 1 involve actions performed by “the processor” but there are two processors within the claim. Accordingly, the claim has been deemed indefinite. Examiner is interpreting the processor within the steps under the onboard vessel management entity to be the onboard vessel management entity’s processor.
Claims 23-41 are dependent on claim 22 and are therefore also rejected based on their dependency on claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 22-41 are drawn to a system  which is within the four statutory categories. Claims 22-41 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) upon determination that a patient on board the maritime vessel requires medical attention, determine whether the patient should be referred to or medically disembarked to the at least one shoreside medical provider for medical care including one of routine, urgent or emergency care, 2) in response to determining that the patient should be referred to or medically disembarked to the at least one shoreside medical provider, determine an identity of a port that the vessel may disembark at, the determination based on depth of water around the port, and at least one of a type of and a severity of the patient's illness and at least one of a date, the vessel's location, the vessel's itinerary, and at least one of the vessel's proximity and accessibility to the port, 3) in response to determining the identity of the port which the vessel will disembark at, identify a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient, the identification of the target shoreside medical provider determined by applying logic against data variables including at least another positioning method to determine a relative distance between the vessel and the port, and 4) in response to identifying the target shoreside medical provider at least by utilizing positioning data to determine the relative distance between the vessel and the port, coordinate care of the patient that is to be provided by the identified target shoreside medical provider, the coordination of care including coordinating exchange of any necessary information between the maritime vessel movable on a body of water and at least one of the identified target shoreside medical provider, one or more third party servicers, the shoreside vessel management entity, and one or more governing agencies, in order to facilitate the care of the patient, the exchange of necessary information occurring via a secure communication channel. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or interactions between people including following rules or instructions. For example, the above-stated abstract idea describes a method that humans perform in order to determine an appropriate medical provider to transport an injured person to.
Depending claims 23-41 include all of the limitations of claim 22, and therefore likewise incorporate the above described abstract idea. Depending claim 32 adds the additional step of “wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the shoreside computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another medical provider”; claim 34 adds the additional step of “assign the patient to the vessel id the patient is fit for duty or fit to sail, and update the patient record after care has been provided”; and claim 35 adds the additional step of “determining a required level of care for the patient comprising applying at least one of static data, machine learning, or artificial intelligence against data variables”. Additionally, the limitations of depending claims 23-31, 33, and 36-41 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 23-41 are nonetheless directed towards fundamentally the same abstract idea as independent claim 22 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a shoreside vessel management entity having a shoreside computer system including processing circuitry, the processing circuitry including a memory and a processor, the memory in communication with the processor, the memory having instructions that, when executed by the processor, configure the processor to configure the shoreside computer system to aggregate and synchronize information and metrics from all vessels in the fleet including patient medical records, 2) an onboard vessel management entity in communication with the shoreside vessel management entity, the onboard vessel management entity having an onboard computer system including processing circuitry, the processing circuitry including a memory and a processor, the memory in communication with the processor, the memory having instructions, 3) a global positioning system (GPS), 4) GPS data, and 5) system driven intelligence to perform the claimed steps.
The 1) shoreside vessel management entity and 2) onboard vessel management entity in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0038] where there are generic processors and memories for the entities).
The 3) global positioning system (GPS) and 4) GPS data generally link the abstract idea to a particular technological environment or field of use (such as geolocation, see MPEP 2106.05(h)).
The 5) system driven intelligence generally links the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a shoreside vessel management entity, 2) an onboard vessel management entity, 3) a global positioning system (GPS), 4) GPS data, and 5) system driven intelligence to perform the claimed steps amounts to no more than a general linking to a particular technological field or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention coordinates care utilizing 1) a shoreside vessel management entity (with a memory and processor) and 2) an onboard vessel management entity (with a memory and processor), thus the entities are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Additionally, the 3) a global positioning system (GPS) and 4) GPS data generally link the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to GPS data, because limiting application of the abstract idea to a GPS system is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Finally, the 5) system driven intelligence generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer.
Mere instructions to apply an exception using generic computer components and a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 22-41 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Additional Relevant References
Examiner would also like to cite U.S. 2017/0331709 to Lam et al. and U.S. 2015/0294263 to Unni et al. as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/DEVIN C HEIN/Examiner, Art Unit 3686